Citation Nr: 0212577	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which found that the appellant had 
failed to submit new and material evidence to reopen a 
previously denied claim for entitlement to service connection 
for schizophrenia.  


FINDINGS OF FACT

1.  In February 1971 the Board issued a decision which denied 
the veteran's claim for entitlement to service connection for 
schizophrenia.  

2.  The evidence submitted since the February 1971 Board 
decision is either cumulative or does not bear directly and 
substantially upon the specific matter of whether 
schizophrenia was incurred in or aggravated by service; and 
when considered alone or together with all the evidence, both 
old and new, it has no significant effect on the facts 
previously considered.  


CONCLUSION OF LAW

The February 1971 Board decision which denied entitlement to 
service connection for schizophrenia is final and the 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104(a)-(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1100(a), 
20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5107(a); 66 
Fed. Reg. 45,620, 45,630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In this case, the record reflects that the appellant has 
received the degree of notice, which is contemplated by law.  
In this regard by the appeal rating decision, the statement 
of the case and the supplemental statement of the case, the 
appellant and her representative have been notified of the 
law and regulations governing the request to reopen the 
veteran's claim for service connection for schizophrenia and 
the reasons for the determination made regarding this 
application.  The Board is unaware of any available evidence 
identified by the appellant that has not already been 
associated with the claims file.  Thus, upon review of the 
record, the Board is satisfied that the appellant has 
received adequate notice, and that the information in 
evidence necessary for a fair adjudication of the issue has 
been properly developed and associated with the claims file.  
Therefore, the adjudication of this appeal without further 
development or remand to the RO, poses no risk or prejudice 
to the appellant.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In light of the above, the Board 
concludes that the duties to notify and assist the appellant 
under the VCAA have been satisfied and that the appeal is 
ready for appellate review.  

New and Material Evidence

At the outset the appellant is seeking to reopen the 
veteran's previously denied claim for service connection for 
schizophrenia.  The referenced claim was denied by a Board 
decision in February 1971.  In April 1999 the appellant filed 
the current application to reopen the previously denied 
claim.  Therefore, the application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of the 
amended Section 3.156, which redefines the term "material 
evidence" for the purpose of determining if a previously 
denied claim can be reopened.  See 66 Fed. Reg. 45,620, 
45,629-30 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
claimant applies, unless the Congress provides otherwise or 
permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 66 Fed. 
Reg. 37,953 (1997), VAOPGCPREC 11-97 (March 24, 1997).  
Notably however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions redefining the 
term "material evidence" are not applicable to the 
appellant's April 1999 claim to reopen, which is discussed 
below.  

In this case the original claim for service connection for 
schizophrenia was denied by an RO rating decision in July 
1966 and thereafter in August 1970.  The latter rating 
decision was appealed to the Board and in a February 1971 
Board decision service connection for schizophrenia was 
denied.  That determination concluded that the veteran had a 
neuropsychiatric condition that preexisted his service 
without any evidence demonstrating aggravation of the 
condition during service. 

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamp on the face of 
the decision.  38 C.F.R. § 20.1100(a).  With respect to a 
claim, which has been finally disallowed, the law and 
regulations provide that if new and material evidence has 
been presented or secured, the claim may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
material" evidence, for purposes of this appeal, is defined 
as evidence not previously submitted, cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also, Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the United states Court of Appeals for Veterans 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See, Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
"presumption of credibility" doctrine as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all the 
evidence received since the last disallowance of this claim 
on any basis, in this case, the Board's decision in February 
1971.  See Hickson v. West, 12 Vet. App. 247, 251 (1991).  

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where 
there is an increase in disability during such service, 
unless there was a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  

The evidence of record at the time of the February 1971 Board 
decision included the veteran's service medical records.  
These records showed that the veteran with 11 days of active 
duty was admitted to a service department hospital at Fort 
Jackson, South Carolina, because of extreme confusion and 
bizarre thinking and behavior.  He was seen in the emergency 
room by a service psychiatrist and found to be in a very 
confused state.  It was noted that it was very difficult to 
get any kind of coherent history from the veteran and that 
much of his past history was obtained from his mother who 
lives in South Carolina.  History from the mother revealed 
that the veteran had always been a rather obsessive-
compulsive person.  She said that the veteran never had any 
difficulty with his nerves until that past summer when he was 
staying with one of his sisters in Massachusetts.  At that 
time the mother stated that the veteran was working in a 
children's hospital and evidently became quite nervous over 
having to work with very sick children and eventually had to 
quit the job.  She said that he had a "nervous breakdown" and 
had to be seen by a doctor.  The veteran in questioning about 
the past summer stated that he did not work in a children's 
hospital but that was several summers ago.  He further stated 
that his nervousness during the past summer was due to his 
girlfriend breaking up with him.  He stated that he did not 
remember seeing a doctor, but he did go to a "tea room" where 
a tea reader discussed his problem with him.  On mental 
status examination the veteran was extremely confused and 
murmured unintelligibly at times.  He was noted to be quite 
anxious and to be very loose in his associations and 
circumstantial in a way he related ideas.  Schizophrenic 
reaction, undifferentiated type, acute, severe; manifested by 
confusion, extreme ambivalence and dependence, autistic 
withdrawal, loose associations and circumstantiality, flat 
affect, disorientation for time, confusion and some memory 
difficulty, with questionable auditory hallucinations and 
paranoid trends was the diagnostic impression.  The veteran's 
impairment was assessed as marked for continued military 
service.  The veteran's service psychiatrist noted that the 
veteran's condition existed prior to service.  In February 
1966 the veteran was transferred to the Walter Reed General 
Hospital in Washington, D.C., for further evaluation and 
treatment.  On admission at this medical facility it was 
noted that the veteran had 11 days of active duty prior to 
his admission at Fort Jackson Army Hospital and was 
originally seen in the emergency room at that hospital having 
been brought to the dispensary by his unit commander due to 
extreme confusion, bizarre thinking and behavior.  During 
this hospitalization his course was benign and one of 
improvement.  He participated in individual and group 
psychotherapy as well as occupational and work therapy.  He 
was placed on Thorazine and Stelazine throughout his 
hospitalization.  At discharge it was noted that his 
condition was much improved over that at admission and that 
he was not confused or showing signs of anxiety or agitation.  
His associations still, at times, however, were noted to be 
loose and circumstantial.  He was discharged with his 
condition in good remission and recommended for service 
separation.  He was encouraged to seek further psychiatric 
contact in civilian life. 

Also before the Board in February 1971 were the reports of 
the veteran's hospitalization at the Boston State Hospital 
and Grafton State Hospital from April 1967 to December 1967 
and his subsequent rehospitalization at the Boston State 
Hospital in April 1968.  The veteran was transferred from 
Boston State Hospital to the Grafton State Hospital in April 
1967 and it was noted at the time of admission he was 
agitative, assaultive and very difficult to carry on a 
conversation with.  The veteran was given a course of 
electroconvulsive treatment and in December 1967 he was 
considered sufficiently improved to return to the community 
to look for work.  Schizophrenic reaction was the discharge 
diagnosis.  Records associated with his hospitalization at 
the Boston State Hospital note that he was brought in by 
relatives because of bizarre behavior in April 1967.  It was 
noted that he first developed difficulty while in the Army 
after he had been in for a few weeks.  The veteran said that 
he was bothered by the yelling of the superiors in the Army 
and that he fell out while in formation and did not remember 
anything that went on for several weeks.  He added that he 
was taken to Walter Reed Hospital where they told him that he 
had trouble with his nerves.  He said he was soon discharged 
there afterward and went back home and didn't work for a 
while because he didn't feel like it.  Following further 
review of the veteran's history acute schizophrenic reaction 
was diagnosed.  

In a statement dated in July 1970 and received in August 1970 
J. A. Bogni, M.D., stated that the veteran was not able to 
obtain employment at General Dynamics, Quincy Shipbuilding 
Division because of "a severe psychiatric condition, in U.S. 
Army."  

On the basis of the evidence described above the Board in 
February 1971 found that the veteran's schizophrenia 
preexisted service and was not aggravated therein.  

The evidence associated with the claims file since the 
February 1971 determination and not heretofore on file 
consist of summaries of the veteran's VA hospitalizations 
between August 1973 and September 1974 at the Boston VA 
Hospital and Brockton VA Hospital and a rehospitalization 
beginning in October 1981 as well as VA outpatient treatment 
records compiled between June and December 1999.  Also 
received is a private hospital record associated with the 
veteran's hospitalization in April 1967.  

The summary of the veteran's hospitalization beginning in 
August 1973 at the Boston VA Hospital shows that he was 
brought to the hospital by his brother-in-law who stated that 
for the past few weeks the veteran had become difficult to 
understand and that his behavior had changed.  The veteran 
himself was noted to be acutely psychotic and much too 
paranoid to be interviewed.  He was placed in seclusion and 
started on Thorazine, 800 milligrams a day.  History obtained 
from the veteran's brother-in-law included the fact that he 
had been hospitalized for several months in 1966 at the 
Walter Reed Hospital on the psychiatric service and also for 
several months at the Boston State Hospital in 1969.  The 
brother-in-law stated that since the 1969 hospitalization the 
veteran had been doing very well and had been working and 
taking a course in radio and television repair up until 
several weeks prior to this admission.  It was noted that the 
veteran's behavior then seemed to change and become 
increasingly bizarre.  While hospitalized the veteran stayed 
in seclusion and was still actively hallucinating.  His 
Thorazine was increased and Stelazine was added.  He seemed 
to show a gradual and steady response to the hospitalization 
and drug therapy and became less paranoid.  Although it was 
noted his condition had significantly improved it was stated 
that he no doubt was going to be a long-term patient who 
would require the type of facility other than available at 
the Boston facility.  He was therefore transferred for long-
term treatment to the Brockton VA Hospital in December 1973.  
On transfer it was noted that the veteran was incompetent.  
While hospitalized at the Brockton VA Hospital the veteran's 
drug regimen was continued and he became involved in various 
structured activities.  Gradually his behavior improved but 
he remained confused, rambling, and with loose associations.  
In August 1974 he was given an authorized absence in the 
custody of his brother for 14 days.  He returned in good 
condition and the brother requested to have him discharged.  
Although his physicians considered that he was still 
chronically psychotic, it was noted that he presented no 
serious behavior problem and that it did not appear that he 
would benefit from further hospitalization.  He was therefore 
discharged to the home of his brother.  At discharge it was 
noted that he was considered incompetent and has an 
institutional award.  The appointment of a guardian was 
recommended.  

Following a VA field examination in September 1982 in which 
it was determined that the veteran was not capable of 
handling his financial affairs and required a fiduciary, his 
sister, the appellant, was appointed as his legal guardian 
for VA purposes.  

VA outpatient treatment records compiled between June and 
December 1999 show that the veteran presented with a number 
of problems to include problems with hypertension and with 
his eyesight.  These records also show that the veteran has 
been engaged in a loosely structured program with the mental 
health clinic, which was noted to have provided a safe 
environment for him.  It was noted in September 1999 that he 
participated in ongoing activities and socialized with other 
veterans.  His affect and behavior were noted to be 
appropriate.  A similar observation was noted in December 
1999.  

Also submitted with the veteran's current attempt to reopen 
his claim for service connection for schizophrenia is a 
patient index card related to his hospitalization at the 
Grafton State Hospital.  A letter accompanying this document 
noted that there was a major fire at the Worcester State 
Hospital and the building that Grafton State Hospital records 
were stored and that the records related to the veteran were 
destroyed.  

The Board has reviewed the additional evidence received since 
its February 1971 decision that denied the veteran's claim 
seeking service connection for schizophrenia and finds that 
some of this evidence is arguably new as it provides a more 
recent picture of the veteran's mental health.  This 
additional evidence, however, is not material.  The evidence 
submitted does not tend to show that the veteran's 
psychiatric condition is attributable in any way to service.

The matter under consideration is whether the veteran's 
schizophrenia had its onset in service or, if preexisting 
service, as determined by the Board in February 1971, was 
aggravated by service.  The evidence submitted by the 
appellant in connection with the attempt to reopen the 
previously denied claim addresses the veteran's schizophrenia 
only in the context of current evaluation and treatment and 
does not contain any showing or opinion that the disorder is 
in any way attributable to service.  

Records of treatment many years after service do not indicate 
in any way that the conditions are service connected are not 
new and material evidence upon which the claim may be 
reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The 
critical question in this case was and remains whether there 
is medical evidence linking the veteran's schizophrenia to 
service either by way of onset therein or by way of 
aggravation of a preexisting condition.  The evidence 
received since the February 1971 Board decision does not 
address this fundamental question as to the appellant's 
claim.  

The Board therefore finds that the evidence submitted since 
it last considered this matter in February 1971 is either 
cumulative of evidence already on file or is not of such 
significance that by itself, or in connection with the 
evidence previously assembled, it must be considered in order 
to fairly decide the merits of the appellant's claim.  Thus, 
there is no additional evidence that is both new and material 
and the claim of entitlement to service connection is not 
reopened. 



ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for 
schizophrenia, the appeal is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

